NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANNY FABRICANT,                                No.    17-71284

                Petitioner-Appellant,           Tax Ct. No. 25843-14

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Danny Fabricant appeals pro from the Tax Court’s decision denying his

request for litigation costs under 26 U.S.C. § 7430. We have jurisdiction under 26

U.S.C. § 7482(a)(1). We review for an abuse of discretion. Huffman v. Comm’r,

978 F.2d 1139, 1143 (9th Cir. 1992). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Tax Court did not abuse its discretion by denying Fabricant’s request

for litigation costs because the Commissioner’s position was substantially justified,

given Fabricant’s initial failure to provide the Commissioner with all relevant

information to establish that he was not self-employed during tax year 2011. See

26 U.S.C. § 7430(c)(4)(B)(i) (a party is not a “prevailing party” for purposes of an

award of costs if the Commissioner’s position was substantially justified); 26

C.F.R. § 301.7430-5(d)(1) (“A significant factor in determining whether the

position of the Internal Revenue Service is substantially justified as of a given date

is whether, on or before that date, the taxpayer has presented all relevant

information under the taxpayer’s control . . . to the appropriate Internal Revenue

Service personnel.”); see also United States v. Yochum (In re Yochum), 89 F.3d

661, 672-72 (9th Cir. 1996) (holding that the government’s position was

substantially justified because the taxpayer failed to provide sufficient evidence in

support of his position prior to the issuance of the notice of deficiency).

      AFFIRMED.




                                           2                                   17-71284